Exhibit 10.3






EIGHTH AMENDMENT TO LEASE




     THIS EIGHTH AMENDMENT TO LEASE (the "Eighth Amendment") dated as of the
16th day of July, 2009 (the "Effective Date"), by and between GLENHARDIE
PARTNERS, LP, successor in interest to Dean Witter Realty Income Partnership II,
L.P., a limited partnership organized and existing under the laws of Delaware
(hereinafter referred to as "Landlord"), ENCORIUM GROUP, INC., f/k/a/ Covalent
Group Inc., successor in interest to Covalent Research Alliance Corp., a
corporation organized and existing under the laws of the State of Delaware
(hereinafter referred to as "Encorium"), and PIERREL RESEARCH USA INC., a
Pennsylvania corporation (hereinafter referred to as "Pierrel").



W I T N E S S E T H T H A T :




     WHEREAS, Landlord has leased certain premises at Glenhardie Corporate
Center in the building located at 1275 Drummers Lane, Wayne, Pennsylvania 19087
(the "Building"), to Encorium pursuant to that certain Lease dated September 9,
1994, as supplemented by that certain Commencement Date Letter Agreement dated
January 24, 1995, and as amended by that certain First Amendment to Lease dated
March 25, 1996, and that certain Second Amendment to Lease dated November 14,
1996 (collectively, the "Original Lease");

     WHEREAS, Landlord and Interactive Health Computing Inc. ("IHC") entered
into that certain Agreement of Lease dated January 15, 1996, as amended by a
First Amendment to Lease dated March 25, 1996 (the "IHC Lease"), regarding
certain space located on the first floor of the Building. Landlord consented to
the assignment of the IHC Lease to Encorium pursuant to that certain Assignment
and Assumption of Lease dated September 30, 1999 between Encorium and IHC in
which Encorium assumed the rights and obligations of the IHC Lease (the
"Assignment and Assumption") and that certain Consent to Assignment and
Assumption between Landlord, IHC and Encorium dated September 30, 1999 (the
"Consent"). The IHC Lease, the Assignment and Assumption and the Consent are
hereinafter collectively referred to as the "IHC Lease Documents;"

     WHEREAS, pursuant to the Original Lease and the IHC Lease Documents, as the
same have been modified and supplemented by that certain Third Amendment to
Lease dated July 31, 2001 (the “Third Amendment”), that certain Fourth Amendment
to Lease dated as of November 27, 2001 (the “Fourth Amendment”), that certain
Additional Premises Memorandum of Commencement Date dated February 1, 2002
(“Additional Premises Memorandum”), that certain Fifth Amendment to Lease dated
as of December 13, 2002 (the “Fifth Amendment”), that certain Sixth Amendment to
Lease dated as of July 2, 2008 (the “Sixth Amendment”), that certain Seventh
Amendment to Lease dated as of July 2, 2008 (the "Seventh Amendment") and that
certain Memorandum of Give-Back Space dated November 5, 2008 (“Memorandum”),
Encorium leases approximately 22,287 rentable square feet of office space known
as Suite 300 (the "Existing Premises") being more particularly described
therein. The Original Lease, together with the Third Amendment, Fourth
Amendment, Additional Premises Memorandum,

689105-9

--------------------------------------------------------------------------------

Fifth Amendment, Sixth Amendment, Seventh Amendment and Memorandum are
hereinafter collectively referred to as the “Lease;”

     WHEREAS, Pierrel is in the process of purchasing the assets of Encorium and
desires to be assigned and assume Encorium's obligations under the Lease as its
successor in interest; and

     WHEREAS, Landlord and Encorium and Pierrel have agreed to further amend the
Lease in accordance with the terms and conditions set forth herein.

     NOW THEREFORE, Landlord, Encorium and Pierrel, for good and valuable
consideration, intending to be legally bound, hereby agree as follows:

     Commencing on the Effective Date and continuing until the Relocation Date
(as hereinafter defined), Encorium hereby grants Pierrel the right to share the
Existing Premises with Encorium at no charge, cost or expense to Pierrel.
Landlord hereby agrees and consents to the aforementioned right of Pierrel to
share the Existing Premises with Encorium, and Landlord acknowledges that
Pierrel is a permitted invitee in the Existing Premises until the Relocation
Date. On or before the date which is thirty (30) days following the Effective
Date (such date, the "Relocation Date"), Encorium shall surrender to Landlord
the Existing Premises in vacant and broom clean condition in the manner required
under Article 14 of the Lease. On or before the Relocation Date, Landlord shall
deliver to Pierrel possession of premises containing approximately 11,739
rentable square feet on the first floor of the Building known as Suite 100 and
more particularly described on the plan comprising Exhibit "A" (the “Replacement
Premises”). Pierrel shall accept possession of the Replacement Premises in their
“AS-IS WHERE-IS” condition. From and after the Relocation Date and
notwithstanding anything to the contrary in the Lease: (i) the Tenant's
proportionate share under the Lease shall be decreased to 18.609%; (ii) for all
calculation and other purposes of the Lease, the Premises shall consist solely
of the Replacement Premises and the amount of rentable square feet in the
Premises shall be deemed to be approximately 11,739; (iii) the term “Tenant”
shall mean and refer to Pierrel; (iv) Base Operating Costs shall mean and refer
to the Annual Operating Costs incurred by Landlord during the calendar year
2009; and (v) the Term shall expire on December 31, 2015 (“Expiration Date”).

     Encorium hereby assigns, effective as of the Relocation Date, and Pierrel
accepts and takes from Encorium as of such date, all of Encorium's right, title
and interest in and to the Lease. Pierrel accepts the aforementioned assignment
and assumption of lease and agrees to assume all of Encorium's obligations under
the Lease from and after the Relocation Date and to pay all rent and other sums
due under the Lease and to perform and keep all of the covenants and conditions
therein contained from and after the Relocation Date. Pursuant to Article 7 of
the Lease, Landlord agrees and consents to the above described assignment of the
Lease by Encorium to Pierrel and the assumption of the Lease by Pierrel and
acknowledges that all requirements related thereto have been satisfied or
waived. Except as expressly set forth herein, Pierrel agrees to be bound by all
the terms and conditions set forth in the Lease. For the avoidance of doubt,
Pierrel is not assuming and shall have no obligation or liability whatsoever
relating to any event or circumstance occurring prior to the Relocation Date,
even if such event or circumstance first becomes known after the Relocation
Date, it being agreed that Encorium



- 2 -




689105-9

--------------------------------------------------------------------------------

will be solely responsible for any such event or circumstance and all
consequences arising therefrom under the Lease.

     From and after August 1, 2009, and notwithstanding anything to the contrary
in the Lease, Fixed Rent shall be paid in accordance with the following
schedule:

            Monthly Fixed    Annual Fixed     Time Period    Rent             
 Rent  8/1/2009 - 7/31/2010                   $20,787.81             
 $249,453.75   8/1/2010    -    7/31/2011                       $21,276.94     
           $255,323.25   8/1/2011    -    7/31/2012                     
 $21,766.06                 $261,192.75  8/1/2012    -    7/31/2013             
         $22,499.75                 $269,997.00  8/1/2013    -    7/31/2014     
                 $23,233.44                 $278,801.25  8/1/2014    -   
7/31/2015                       $23,967.13                 $287,605.50 
 8/1/2015    12/31/2015                       $24,700.81               
 $123,504.06 


     If Tenant is not then in default under the Lease (after the expiration of
any applicable grace period) Tenant shall have the right to terminate the Lease
effective as of December 31, 2013 (the "Accelerated Expiration Date") provided
that Tenant fulfills the following preconditions: (i) Tenant provides Landlord
with written notice of its desire to terminate the Lease (the "Termination
Notice") at least twelve (12) months prior to the Accelerated Expiration Date
(i.e., no later than December 31, 2012); and (ii) Tenant pays to Landlord
concurrently with its issuance of the Termination Notice a termination payment
of $190,000. In the event that Tenant shall properly exercise its termination
right set forth in this Paragraph 4, Tenant shall vacate the Premises on or
before the Accelerated Expiration Date in accordance with the requirements set
forth in Article 14 of the Lease.

     As consideration for Landlord agreeing to enter into this Eighth Amendment,
as of the Effective Date, Encorium shall be required to reimburse to Landlord
the tenant inducement costs incurred by Landlord in connection with Encorium's
space relocation set forth in the Seventh Amendment. Encorium shall also be
required to concurrently pay to Landlord all Fixed Rent and additional rent due
for the month of July 2009. Set forth below are the components of the payment
due from Encorium along with the sources to be utilized to pay such sums, which
shall include: (i) Landlord's draw of the letter of credit provided Landlord by
Encorium as a security deposit (the "Letter of Credit"); and (ii) the balance in
cash:



  Encorium Payment Due on the Effective Date:




$141,667.00    Letter of Credit - to be drawn by Landlord concurrently with the 
    Effective Date.        Cash repayment of  $93,333.00    tenant inducement
costs  $43,573.83    July Fixed Rent  $6,044.48    CAM charges  $5,190.55   
Elec Est  $4,506.63    Elec Rec      - 3 -


689105-9

--------------------------------------------------------------------------------

$152,648.49    Total Cash Payment by Encorium      on the Effective Date       
Total Payment (Cash on the Effective Date, plus Letter  $294,315.49    of Credit
drawdown) 


Landlord acknowledges its receipt of the aforementioned Total Payment on or
before the Effective Date. Encorium expressly acknowledges, approves and
consents to Landlord's above described drawdown of the Letter of Credit.

     Landlord is also concurrently in possession of cash in the amount of
$20,325.07 received from Encorium as a security deposit. As of the Relocation
Date, Encorium hereby expressly waives any right Encorium may have to such
security deposit. Such deposit shall be retained by Landlord and shall be
returned to Pierrel upon the conclusion of the Lease in accordance with Article
32 of the Lease. Pierrel shall supplement the aforementioned sum on or prior to
the Relocation Date by providing to Landlord an additional $4,375.74 in security
deposit to be held by Landlord in accordance with Article 32 of the Lease.

     Upon Encorium's vacation of the Existing Premises as set forth in Paragraph
1 above and Encorium's payment of the sum described in Paragraph 5 above, all of
Encorium's obligations under the Lease shall terminate and Encorium shall have
no further obligations under the Lease thereafter.

From and after the Relocation Date, the Lease shall be amended as follows:

     Notwithstanding anything to the contrary set forth in Article 8 of the
Lease, Tenant shall be permitted without Landlord's prior written consent to
assign this Lease or sublet all or any portion of the Premises to an Approved
Transferee. As used herein, the term "Approved Transferee" shall mean: (i) an
entity which owns fifty percent (50%) or more of Tenant's outstanding common
stock, general or limited partnership interests, or other legal or beneficial
ownership interests of Tenant, or otherwise controls Tenant (the "Parent
Company"), or (ii) an entity which has fifty percent (50%) or more of its
outstanding common stock, general or limited partnership interests, or other
legal or beneficial ownership interests owned by Tenant or the Parent Company or
is otherwise controlled by Tenant or the Parent Company, or (iii) an entity
which acquires substantially all of the assets of Tenant's business conducted at
the Premises (either via a sale of assets or a sale of the outstanding common
stock, general or limited partnership interests, or other legal or beneficial
ownership interests of Tenant), or (iv) an entity which, pursuant to applicable
state law, is a surviving entity in a merger, consolidation or reorganization
involving Tenant. The effectiveness of an assignment or subletting to an
Approved Transferee of Tenant shall be conditioned upon the following: (1)
Landlord receiving a true copy of the assignment or sublease, if applicable; (2)
that no default under this Lease is then in existence; and (3) in the case of
assignment or sublet, a written acknowledgment by the assignee that it is bound
by the terms and conditions of this Lease and by Tenant and Guarantor confirming
that Tenant and Guarantor remain fully liable for all of their obligations under
this Lease notwithstanding the assignment or subletting which acknowledgement
shall be in form



- 4 -




689105-9

--------------------------------------------------------------------------------

reasonably acceptable to Landlord (which may be included as part of the
assignment or sublease, as applicable).

Article 11 of the Lease is hereby deleted in its entirety and replaced with the



following:




     “11. Fire or Other Casualty. If, during the term of this Lease, or any
renewal or extension thereof, the Building is so damaged by fire or other
casualty that the Premises are rendered unfit for occupancy (or Tenant does not
have adequate access to conduct its business in the Premises whether or not the
Premises are damaged), and the Premises cannot be rebuilt or replacement access
provided within nine (9) months as certified by an architect, then, at
Landlord's or Tenant's option, the term of this Lease upon written notice from
Landlord or Tenant given within thirty (30) days after the occurrence of such
damage, shall terminate as of the date of the occurrence of such damage. In such
case, Tenant shall pay the rent apportioned to the time of such termination and
Landlord may enter upon and repossess the Premises without further notice. If
Landlord or Tenant does not elect to terminate the term of this Lease, Landlord,
subject to reasonable delays for insurance adjustments and to delays caused by
matters beyond Landlord's reasonable control, will repair whatever portion, if
any, of the Premises or of the Building serving the Premises which may have been
damaged and Landlord may enter and possess the Premises for that purpose; while
the Tenant is deprived of the Premises, the Fixed Rent shall be suspended in
proportion to the number of square feet of the Premises rendered untenantable.
The repair shall be made to restore the Premises to its condition prior to the
damage as nearly as reasonably possible. If the Premises or the Building shall
be damaged so that such damage does not render the Premises unfit for occupancy
or access is not denied, Landlord will repair whatever portion, if any, of the
Premises or of the Building serving the Premises which may have been damaged and
Tenant will continue in possession and rent will not be apportioned or
suspended.” Notwithstanding any other provisions of this Article 11 Landlord
shall have no duty to repair or replace any personal property, or any of
Tenant's fixtures or equipment or any alterations, improvements or decorations
made by Tenant, or any of Tenant's telephone and computer wiring and cabling,
and (b) Landlord shall have the right to terminate this Lease upon giving
written notice to Tenant at any time within thirty (30) days after the date of
the damage if the Premises is damaged by fire or other casualty during the last
six (6) months of the term of this Lease unless Tenant, having the right to
renew the term pursuant to an express provision contained in this Lease, has
effectively extended the term for a term in excess of one (1) year following the
occurrence of the fire or other casualty.

     (c) Article 14 of the Lease is hereby amended by deleting therefrom the
phrase “(which fire or other casualty has not occurred through the negligence of
Tenant or those claiming under Tenant or their employees or invitees
respectively).”



- 5 -




689105-9

--------------------------------------------------------------------------------

     (d) Subection 18(a) of the Lease is hereby deleted in its entirety and
replaced with the following:

     “(a) Landlord shall not be held responsible for and is hereby expressly
relieved from any and all liability by reason of any injury, loss, or damage to
any person or property in or about the Premises or the Property due to any cause
whatsoever and whether the loss, injury or damage be to the person or property
of Tenant or any other person, to the extent such liability exceeds or is not
covered by the coverage of any insurance policy covering Landlord, unless due to
the negligence of Landlord. Tenant further agrees to indemnify, defend and save
Landlord harmless from and against all claims by any employee or invitee of
Tenant made on account of such injury, loss or damage (unless caused by the
negligence of Landlord as aforesaid), including but not limited to reasonable
attorneys' fees and other legal expenses, to the extent such liability exceeds
or is not covered by the coverage of any insurance policy covering Landlord.

     Tenant shall not be held responsible for and is hereby expressly relieved
from any and all liability by reason of any injury, loss or damage to any person
or property in or about the Building or Land due to any cause whatsoever and
whether the loss, injury or damage be to the person or property of Landlord or
any other person, to the extent such liability exceeds or is not covered by the
coverage of any insurance policy covering Tenant unless due to the negligence of
Tenant. Landlord further agrees to indemnify, defend and save Tenant harmless
from and against all claims by any employee or invitee of Landlord made on
account of such injury, loss or damage (unless caused by the negligence of
Tenant aforesaid), including but not limited to, reasonable attorney's fees and
other legal expenses to the extent such liability exceeds or is not covered by
the coverage of any insurance policy covering Tenant.

(e) Article 19 of the Lease is hereby deleted in its entirety.

     (f) All indemnity obligations of Landlord and Tenant arising under this
Lease and this Eighth Amendment, and all claims, demands, damages and losses
assertable by Landlord and Tenant against the other in any suit or cause of
action arising out of or relating to this Lease, the Premises, or the use and
occupancy thereof, are limited as follows:

by the releases and waivers expressed in subsection 13(d); and

     all of the claims for indemnification and other recoveries shall be limited
to direct, proximately caused damages, and shall exclude all special,
consequential, indirect, exemplary or incidental damages, including business
loss or interruption, of any kind whether arising in contract, tort, product
liability or otherwise, suffered by the party asserting the claim or seeking the
recovery.

     Concurrently with the parties’ execution of this Eighth Amendment, Pierrel
S.p.A., a company organized under the laws of Italy, the parent company of
Pierrel (“Guarantor”), shall



- 6 -




689105-9

--------------------------------------------------------------------------------

execute and deliver a Lease Guaranty in favor of Landlord in the form attached
hereto as Exhibit “B.”

     All payments to be made by Encorium pursuant to this Eighth Amendment and
by Pierrel pursuant to the Lease shall be made by ACH transfer to the address
set forth below:



  Wells Fargo Bank, NA
San Francisco, CA
ABA #121 000 248
Account No. 4121288427
Name: Glenhardie Partners LP FBO MSMC




     Articles 20(d)(iii)(A) and 20(d)(iii)(B), which comprise the confession of
judgment portion of the Lease are hereby restated and reconfirmed as follows:

     IF TENANT SHALL DEFAULT IN THE PAYMENT OF THE RENT OR ANY OTHER SUMS DUE
HEREUNDER BY TENANT, TENANT HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS ANY
PROTHONOTARY OR

ATTORNEY OF ANY COURT OF RECORD TO APPEAR FOR TENANT IN ANY AND ALL SUITS OR
ACTIONS WHICH MAY BE BROUGHT FOR SAID RENT AND/OR SAID OTHER SUMS; AND IN SAID
SUITS OR ACTIONS TO CONFESS JUDGMENT

AGAINST TENANT FOR ALL OR ANY PART OF SAID RENTAL AND/OR SAID OTHER SUMS,
INCLUDING BUT NOT LIMITED TO THE AMOUNTS DUE FROM TENANT TO LANDLORD UNDER
CLAUSES (I), (II), OR (III) OF THIS ARTICLE 20, AND FOR INTEREST AND COSTS,
TOGETHER WITH AN ATTORNEYS' COMMISSION FOR COLLECTION OF FIVE PERCENT BUT NOT
LESS THAN TEN THOUSAND DOLLARS ($10,000). SUCH AUTHORITY SHALL NOT BE EXHAUSTED
BY ONE EXERCISE THEREOF, BUT JUDGMENT MAY BE CONFESSED AS AFORESAID FROM TIME TO
TIME AS OFTEN AS ANY OF SAID RENTAL AND/OR OTHER SUMS SHALL FALL DUE OR BE IN
ARREARS, AND SUCH POWERS MAY BE EXERCISED AS WELL AFTER THE TERMINATION OR
EXPIRATION OF THE TERM OF THIS LEASE.

WHEN THIS LEASE OR TENANT'S RIGHT OF

POSSESSION SHALL BE TERMINATED BY COVENANT OR CONDITION BROKEN, OR FOR ANY OTHER
REASON, EITHER DURING THE TERM OF THIS LEASE, AND ALSO WHEN AND AS SOON AS SUCH
TERM SHALL HAVE EXPIRED OR BEEN TERMINATED, TENANT HEREBY IRREVOCABLY AUTHORIZES
AND EMPOWERS ANY ATTORNEY OR ANY COURT OF RECORD AS ATTORNEY FOR TENANT AND ANY
PERSONS CLAIMING THROUGH OR UNDER TENANT TO CONFESS

JUDGMENT IN EJECTMENT AGAINST TENANT AND ALL PERSONS CLAIMING THROUGH OR UNDER
TENANT FOR THE RECOVERY BY LANDLORD OF POSSESSION OF THE PREMISES, FOR WHICH
THIS LEASE SHALL BE SUFFICIENT WARRANT, WHEREUPON, IF LANDLORD SO DESIRES, A
WRIT OF EXECUTION OR OF POSSESSION MAY ISSUE FORTHWITH, WITHOUT ANY PRIOR WRIT
OR

PROCEEDINGS WHATSOEVER, AND PROVIDED THAT IF FOR ANY REASON AFTER SUCH ACTION
SHALL HAVE BEEN COMMENCED THE SAME SHALL BE

DETERMINED, CANCELED OR SUSPENDED AND POSSESSION OF THE PREMISES



- 7 -




689105-9

--------------------------------------------------------------------------------

HEREBY DEMISED REMAIN IN OR BE RESTORED TO TENANT OR ANY PERSON CLAIMING THROUGH
OR UNDER TENANT, LANDLORD SHALL HAVE THE RIGHT, UPON ANY SUBSEQUENT DEFAULT OR
DEFAULTS, OR UPON ANY SUBSEQUENT TERMINATION OR EXPIRATION OF THIS LEASE OR ANY
RENEWAL OR

EXTENSION HEREOF, OR OF TENANT'S RIGHT OF POSSESSION, AS HEREINBEFORE SET FORTH,
TO CONFESS JUDGMENT IN EJECTMENT AS HEREINBEFORE SET FORTH ONE OR MORE
ADDITIONAL TIMES TO RECOVER POSSESSION OF THE SAID PREMISES.

     IN ANY ACTION OF OR FOR EJECTMENT OR FOR RENT OR OTHER SUMS, IF LANDLORD
SHALL FIRST CAUSE TO BE FILED IN SUCH ACTION AN AFFIDAVIT MADE BY IT OR SOMEONE
ACTING FOR IT SETTING FORTH THE FACTS NECESSARY TO AUTHORIZE THE ENTRY OF
JUDGMENT, SUCH AFFIDAVIT SHALL BE CONCLUSIVE EVIDENCE OF SUCH FACTS; AND IF A
TRUE COPY OF THIS LEASE (AND OF THE TRUTH OF THE COPY SUCH AFFIDAVIT SHALL BE
SUFFICIENT EVIDENCE) BE FILED IN SUCH ACTION, IT SHALL NOT BE NECESSARY TO FILE
THE ORIGINAL AS A WARRANT OF ATTORNEY, ANY RULE OF COURT, CUSTOM OR PRACTICE TO
THE CONTRARY NOTWITHSTANDING. TENANT RELEASES TO LANDLORD, AND TO ANY AND ALL
ATTORNEYS WHO MAY APPEAR FOR TENANT, ALL PROCEDURAL ERRORS IN ANY PROCEEDINGS
TAKEN BY LANDLORD, WHETHER BY VIRTUE OF THE WARRANTS OF ATTORNEY

CONTAINED IN THIS LEASE OR NOT, AND ALL LIABILITY THEREFOR.



ENCORIUM/PIERREL PEASE INITIAL HERE




     Notwithstanding anything contained in the Lease or this Eighth Amendment to
the contrary, in the event that an event of default has not occurred under the
Lease at any point during the period between the Effective Date and the third
anniversary of the Relocation Date, upon such third anniversary the monetary
confession of judgment remedy set forth in Paragraph 11 above shall be null and
void and of no further force and effect but the possessory confession of
judgment remedy also set forth therein shall remain in full force and effect.

     The parties represent and warrant to each other that they have not
employed, dealt with or negotiated with any broker or agent with respect to this
Eighth Amendment. Each party agrees to indemnify, defend and hold the other
parties harmless from and against any and all demands, actions, loss, damage or
liability, including, without limitation, reasonable attorneys' fees, to which
the other parties may now or hereafter become subject by reason of any claim for
commission, fee or other compensation to any broker or agent due as a result of
the acts of the indemnifying party with respect to this Eighth Amendment.

Article 26 of the Lease is hereby deleted in its entirety and replaced with the
following:

     “26. Notices. All notices to be given to either party hereunder shall be in
writing and shall be sent to the following addresses:

If to Landlord:

Glenhardie Partners, LP

- 8 -

689105-9

--------------------------------------------------------------------------------

955 Chesterbrook Boulevard Suite 120 Chesterbrook, PA 19087-5615 Attention:
Property Manager



  with a copy to:




Glenhardie Partners, LP One Pitcairn Plaza 165 Township Line Road Jenkintown, PA
19046

Attn: Director of Property Management



  with a copy to:




Spector Gadon & Rosen, P.C. 1635 Market Street 7th Floor Philadelphia, PA 19103

Attention: Richard L. Canel, Jr., Esquire

If to Encorium pre-relocation:



  Encorium, Inc.
1275 Drummers Lane
Suite 300
Wayne, PA 19087




If to Encorium post-relocation:

Encorium, Inc. c/o Candor Partners 400 Berwyn Park, Suite 115 899 Cassatt Road
Berwyn, PA 19312 Attention: Phil Calamia



If to Pierrel:




Pierrel Research USA Inc. 1275 Drummers Lane Suite 100 Wayne, PA 19087



with a copy to:






- 9 -




689105-9

--------------------------------------------------------------------------------



  Pierrel S.p.A.
Via Alberto Falck 15
Sesto S. Giovanni, (MI) 20099
Italy
Attention: Ing. Canio Mazzaro
Luigi Visani






  and with a copy to:






  Morgan, Lewis & Bockius LLP
1701 Market Street
Philadelphia, PA 19103
Attention: Timothy J. Maxwell, Esq.




     Notices shall be sufficient if sent by registered or certified mail, by
hand delivery or by overnight courier service (with receipted proof of
delivery). Notices shall be effective on the date of delivery (if a business
day) or the next business day after delivery (if delivery does not occur on a
business day). The party to whom notice is to be given may change the address
for the giving of notices set forth above by delivering notice of such change to
the other party.

     The parties hereby confirm that Pierrel shall have the right to extend the
Term of the Lease for one five (5) year period, provided that Pierrel delivers
written notice to Landlord not less than nine (9) months prior to the Expiration
Date, in accordance with and subject to the terms and conditions of Section 12
of the Fourth Amendment.

     The submission by Landlord to Encorium and Pierrel of this Eighth Amendment
shall have no binding force or effect, shall not constitute an option for the
leasing of the Replacement Premises nor confer any rights or impose any
obligations upon any party until execution thereof by Landlord and the delivery
of an executed original copy thereof to Encorium and Pierrel.

     All capitalized terms in this Eighth Amendment not otherwise defined herein
shall have the meaning set forth in the Lease. This Eighth Amendment may be
signed in counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same agreement, and a facsimile or
electronic copy shall be deemed to be as sufficient as an original for all
purposes.

     All of the terms, conditions and provisions of the Lease are incorporated
herein by reference as fully as though set forth in this Eighth Amendment. For
the avoidance of doubt, Landlord and Tenant agree that the terms and conditions
of the IHC Lease Documents are not incorporated herein and are of no further
force or effect.

     All of the recitals set forth above are hereby ratified and confirmed by
Landlord, Encorium and Pierrel and incorporated herein by reference.

     The individual signing below on behalf of the each party to this Eighth
Amendment represents that s/he has the authority and power to bind the party for
whom he/she is acting. All



- 10 -




689105-9

--------------------------------------------------------------------------------

exhibits referred to in this Eighth Amendment are attached hereto and
incorporated herein by reference.

     In the event any of the terms of this Eighth Amendment are inconsistent
with the terms of the Lease the terms of this Eighth Amendment shall take
precedent.

     Landlord, Encorium and Pierrel hereby ratify and confirm the Lease, which,
except as specifically modified herein, shall remain in full force and effect
unmodified.



[Signature Page Follows]






- 11 -




689105-9

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have executed this Eighth Amendment
to Lease as of the date set forth above.

LANDLORD:    ENCORIUM:    GLENHARDIE PARTNERS, LP    ENCORIUM GROUP, INC., a
Delaware  a Delaware limited partnership    corporation    By:    Tredyffrin GP,
LLC,    By:     /s/ Philip L. Calamia      a Delaware limited liability
company,         Name: Philip L. Calamia      its general partner    Title:   
Chief Financial Officer  By:    /s/ Jennifer Britt Starbuck             
Name:Jennifer Britt Starbuck          Title: Vice President, Asset Management   
      PIERREL:            PIERREL RESEARCH USA INC., a          Pennsylvania
corporation          By:    Luigi Visani              Name:Luigi Visani         
    Title: Treasurer and Secretary         




- 12 -




689105-9

--------------------------------------------------------------------------------

689105-1

DB1/63210342.7

--------------------------------------------------------------------------------